DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the response filed November 22, 2021.
Claims 1-10 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that the previous Office action did not specify the recited abstract idea. Remarks at 2-3. Applicant should refer to the current rejection for an explanation of the abstract ideas that are recited in the claims. The involvement of a gas meter for initiating a request does not preclude the recitation of an abstract idea in the claims. The crux of the invention is to provide an overdrawing amount based on credit information. Therefore, as shown in the rejection, the claims recite an abstract idea. 
	Applicant further argues that “Claim 1 recites user sub-platforms and gas meters, unlike conventional generic processor or generic computer, are capable of initiating an overdrawing request for gas rather than merely receiving or analyzing data. Therefore, the user sub-platforms or the gas meters are not generic processors merely performing data collection and analysis, nor do they use a generic computer as a tool to perform an abstract idea.” Remarks at 4. However, there’s no indication that these devices are anything other than general purpose devices that may be programmed to implement the claimed method. For example, paragraph 0025 of the Applicant’s pgpub states that the user sub-platforms “may be a universal electronic device such as a Personal Computer (PC), a smartphone, a tablet computer, a Personal Digital Assistant (PDA) and a Mobile Internet Device (MID).” Additionally, the claims and Specification do not describe the gas meters themselves or any special purpose features that integrate them into an overall system. Rather, the gas meters appear to have a computing device that allows for sending and receiving data. The features are recited at a very high level such that they are just being used to facilitate the business process. 
	Applicant further argues that “[t]he claims clearly provide operations to improve the technological IoT environment of the gas meter network.” However, Applicant has not described a technological improvement or pointed to where it is described in the Specification and reflected in the claims. It appears 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for retirement planning.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1-5 which recite a method and, therefore, are directed to the statutory class of process. 
Yes, with respect to claims 6-10, which recite a system and, therefore, are directed to the statutory class of machine or manufacture. 

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claim identifies the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	A gas fee overdrawing method applied to an Internet of Things (IoT) system; the IoT system comprises a plurality of user sub-platforms, a plurality of service sub-platforms, a management platform, a plurality of sensor network sub-platforms and a plurality of object sub- platforms; the plurality of object sub-platforms comprise a plurality of gas meters; and the method comprises: 
initiating, by one of the plurality of user sub-platforms, an overdrawing request to one of the plurality of service sub-platforms, or initiating, by one of the plurality of gas meters, the overdrawing request to one of the plurality of sensor network sub-platforms; 
obtaining, by the management platform, the overdrawing request from one of the plurality of service sub-platforms or from one of the plurality of sensor network sub-platforms; 
querying, by the management platform, the credit of a user according to the overdrawing request and determining an overdrawn amount; and 
sending, by the management platform, the overdrawn amount to a gas meter corresponding to the overdrawing request via one of the plurality of sensor network sub- platforms.

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claim recite certain methods of organizing human activity. The claim is directed to a method for providing a gas fee overdrawn amount based on a request and the credit of a user. This type of method of organizing human activity is a fundamental economic practice because it involves risk assessment and the borrowing of funds and it is a commercial interaction such as sales activities or business relations. The claim also recites a mental process because the method of initiating an overdrawing request, obtaining the request, retrieving credit, and providing the overdrawn amount could be performed outside of a computer or machine. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claim as a whole merely uses a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. The steps of sending and receiving data (i.e., initiating an overdrawing request, obtaining the overdrawing request, sending the overdrawn amount) involve insignificant extrasolution activity which alone and in combination does not integrate the abstract idea into a practical application. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, the use of technology for transmitting and sending data involve insignificant extra-solution activity and are well understood, routine, and conventional. See MPEP 2106.05(d) and (g); see also, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, the claim does not provide an inventive concept.

Claim 6 is similarly analyzed.

Dependent claims: 


As such, the claims are not patent eligible.



Relevant Prior Art
The following references are relevant to Applicant’s invention:
Kurani, U.S. Patent Number 10,997,592 B1. Column 18, line 64 through column 19, line 19 discusses an overdrawn account.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698